                                Case 5:21-cv-00310-NC Document 1 Filed 01/13/21 Page 1 of 3



                        1 JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
                          ZACHARY S. TOLSON, ESQUIRE - State Bar #242824
                        2 GOODMAN NEUMAN HAMILTON LLP
                          One Post Street, Suite 2100
                        3 San Francisco, California 94104
                          Telephone: (415) 705-0400
                        4 Facsimile: (415) 705-0411
                        5 Attorneys for Defendant
                          HOME DEPOT U.S.A., INC.
                        6
                        7                            UNITED STATES DISTRICT COURT
                        8                         NORTHERN DISTRICT OF CALIFORNIA
                        9 LEE MANGANO, an individual,                    Case No.
                       10                                  Plaintiff,    NOTICE OF REMOVAL OF ACTION
                                                                         UNDER 28 U.S.C. §§ 1441 AND 1446(b)
                       11 vs.                                            BASED ON DIVERSITY OF
                                                                         CITIZENSHIP UNDER 28 U.S.C. § 1332
                       12 HOME DEPOT U.S.A. INC., a
                          Delaware corporation, and DOES 1-50,           JURY TRIAL DEMANDED
                       13
                                                    Defendants.
                       14
                       15          TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                       16          PLEASE TAKE NOTICE that Defendant HOME DEPOT U.S.A., INC.
                       17 (hereinafter “HOME DEPOT”), by and through its counsel, hereby removes the above-
                       18 captioned action from the Superior Court of the State of California, in and for the County
                       19 of Santa Clara, to the United States District Court, Northern District of California, for the
                       20 reasons described below:
                       21          1.    HOME DEPOT is the sole named Defendant in a civil action pending
                       22 against it in the Santa Clara County Superior Court, entitled Lee Mangano vs. Home
                       23 Depot USA, Inc., Case No. 20CV369449.
                       24          2.    Attached hereto as Exhibit A is a true and correct copy of the Complaint.
                       25 HOME DEPOT U.S.A., INC. timely filed an Answer to the Complaint. (Exhibit B.) A
 Goodman
  Neuman               26 filed-endorsed copy of the Answer will be provided to the Court once received.
Hamilton LLP
 One Post Street
      Suite 2100
San Francisco, CA
                       27          3.    Venue is proper in this Court because the boundaries of the United States
        94104
Tel.: (415) 705-0400
                       28 District Court for the Northern District of California, pursuant to 28 U.S.C. § 84(b)

                                                                       -1-
                                                          NOTICE OF REMOVAL OF ACTION
                               Case 5:21-cv-00310-NC Document 1 Filed 01/13/21 Page 2 of 3



                        1 include Santa Clara County.
                        2         4.     Following the filing of this Notice of Removal of Action, written notice of
                        3 this filing will be served on counsel for Plaintiff and will be filed with the Clerk of the
                        4 Superior Court of California for the County of Santa Clara, in accordance with 28 U.S.C.
                        5 § 1446(d).
                        6                                       JURISDICTION
                        7         5.     This is a civil action over which this Court has original jurisdiction under
                        8 28 U.S.C. § 1332. This case may be removed to this Court by HOME DEPOT pursuant to
                        9 the provisions of 28 U.S.C. §§ 1441(b) and 1446 in that it is a case that could have been
                       10 commenced in federal court based on diversity of citizenship.
                       11         6.     Diversity jurisdiction applies for the following reasons:
                       12                a.      At all times relevant to removal jurisdiction, Plaintiff is and was a
                       13 resident of the State of California. (Exhibit C.)
                       14                b.      Both at the time that this action was commenced and at this time,
                       15 HOME DEPOT U.S.A., INC. was incorporated in Delaware and has its principal place of
                       16 business in Georgia. HOME DEPOT U.S.A., INC.’s corporate offices are located in
                       17 Atlanta, Georgia, where its finance, accounting, purchasing, treasury, marketing, training,
                       18 human resources, information systems, internal audit, and legal departments are located,
                       19 making policy decisions that affect the entire company. “‘[P]rincipal place of business’
                       20 refers to the place where a corporation’s officers direct, control, and coordinate the
                       21 corporation's activities… i.e., the ‘nerve center.’” (Hertz Corp. v. Friend, 130 S.Ct. 1181,
                       22 1184 (U.S., 2010).) “For purposes of removal… the citizenship of defendants sued under
                       23 fictitious names shall be disregarded.” (28 U.S.C. §1441(a).)
                       24                c.      Plaintiff has made a settlement demand of over $3.8 million.
                       25 (Excerpt from Demand Letter attached as Exhibit D.) Accordingly, the amount in
 Goodman
  Neuman               26 controversy between the parties exceeds the $75,000.00 threshold specified in 28 U.S.C.
Hamilton LLP
 One Post Street
      Suite 2100
San Francisco, CA
                       27 § 1332(a).
        94104
Tel.: (415) 705-0400
                       28         7.     Based on the foregoing, the matter is removable pursuant to 28 U.S.C.

                                                                       -2-
                                                          NOTICE OF REMOVAL OF ACTION
                             Case 5:21-cv-00310-NC Document 1 Filed 01/13/21 Page 3 of 3



                       1 §§ 1332 and 1446(b).
                       2         WHEREFORE, the undersigned requests that the action described above be
                       3 removed in its entirety to this Court for all further proceedings pursuant to 28 U.S.C.
                       4 § 1441, et seq.
                       5                               DEMAND FOR JURY TRIAL
                       6         Defendant demands a jury trial of 8 jurors pursuant to Federal Rules of Court,
                       7 Rule 48.
                       8 DATED: January 13, 2021                    GOODMAN NEUMAN HAMILTON LLP
                       9
                       10                                           By:
                                                                          JOSHUA S. GOODMAN
                       11                                                 ZACHARY S. TOLSON
                                                                          Attorneys for Defendant
                       12                                                 HOME DEPOT U.S.A., INC.
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
 One Post Street
      Suite 2100
San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                     -3-
                                                        NOTICE OF REMOVAL OF ACTION
